Citation Nr: 0216820	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for macular degeneration 
of the eyes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.

The Board notes that in September 2002, the veteran withdrew 
a previously made request for a hearing before the Board.


FINDING OF FACT

Macular degeneration of the eyes did not begin during the 
veteran's military service, and is not otherwise 
attributable to service.


CONCLUSION OF LAW

The veteran does not have macular degeneration of the eyes 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When 
certain disease is shown in service, or to a compensable 
degree within a year of the claimant's separation from 
service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

The law presumes that a veteran was in sound condition when 
he entered service except for defects noted during the 
entrance medical examination, or where clear and 
unmistakable evidence shows that the disability existed 
prior to service. 38 U.S.C.A. § 1132 (West Supp. 2002); 38 
C.F.R. § 3.304 (b) (2002).  Where an injury or disease 
existed prior to service, it may still be service connected 
if it was aggravated by the veteran's military service.  A 
preexisting injury or disease is considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
Supp. 2002); 38 C.F.R. § 3.306(a) (2002).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and after service.  38 C.F.R. §3.306(b) 
(2002).  A disability has increased in severity where there 
has been a measured worsening of the disability during 
service which amounts to an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

In the veteran's case, a January 1941 service entrance 
examination reveals that no eye abnormalities were noted 
upon examination.  The veteran's vision in the right eye was 
20/30.  His vision in the left eye was 20/20.  The veteran's 
separation examination dated in September 1945 indicates 
that the veteran's corrected vision in his right eye was 
20/40.  The corrected vision in his left eye was 20/20.  He 
was diagnosed with amblyopia of the right eye due to mild 
macular degeneration.  The examiner noted that this 
condition did not result in a disability and was not 
incurred in the line of duty.

Post-service treatment records include private medical 
records from the M. Clinic dated in October 1999 that 
indicate that the veteran had a history of senile macular 
degeneration.  It was noted that the veteran had poor vision 
due to his macular degeneration.  The veteran's visual 
acuity was approximately 20/200 bilaterally.  The examiner 
noted that the veteran had some funduscopic changes 
consistent with senile macular degeneration.  It was noted 
in February 2000 that the veteran's macular degeneration had 
worsened.  It was reported that the veteran had difficulty 
reading and could no longer drive because of his macular 
degeneration.    

The veteran was afforded a VA examination in September 2000.  
He reported that he was a welder's assistant during service, 
and that he occasionally looked at welding arcs without eye 
protection.  Upon examination, the veteran's visual acuity, 
corrected, in the right eye was 20/160.  In the corrected 
left eye, the veteran could see fingers from one foot away.  
The veteran had a small amount of exfoliation present in the 
right eye and very small nuclear sclerotic cataracts in both 
eyes. The funduscopic examination revealed a large area of 
geographic atrophy in the central macula with retinal 
pigment epithelium atrophy.  This also extended to the disk 
and nasal to the disk.  The left eye revealed a large, 
serous, pigmented epithelial detachment with a small amount 
of intraretinal heme.  The examiner opined that the veteran 
had macular degeneration, worse in the left eye than in the 
right eye, which had severely limited his vision.  The 
examiner noted that there were very few medical records 
available to assist in providing an opinion, and 
specifically noted that there were no medical records 
available from September 1945 to October 1999.  The examiner 
noted that while the veteran's service discharge examination 
mentioned amblyopia of the right eye due to macular 
degeneration, the examiner opined that it was not possible 
for macular degeneration to cause amblyopia, so it was 
unclear to the examiner why that notation was made.  The 
examiner noted that 20/30 vision was noted in the right eye 
upon induction in January 1941, but without any other 
examination results, there was not enough information for 
the examiner to offer an opinion as to whether this was 
indicative of macular degeneration.  The examiner noted that 
although the veteran's private medical records did not 
include complete eye examination, the findings were 
consistent with senile macular degeneration, indicating an 
age-related process.  The examiner found that, based on the 
available records, it was unlikely that the veteran had 
macular degeneration either before or during his period of 
active duty.  

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is 
against the claim of service connection for macular 
degeneration of the eyes.

Initially, the Board recognizes that the veteran and his 
representative argue several times in the record that the 
presumption of soundness applies.  See 38 C.F.R. § 3.306(b).  
In the veteran's case, the Board finds that inasmuch as the 
entrance medical examination fails to specifically note 
macular degeneration of the eyes as a preexisting disease, 
the presumption that the veteran was sound when he entered 
service attaches.  Id.  This presumption has not been 
rebutted.  In this regard, no examiner has indicated that 
the veteran's visual problems prior to service clearly 
represented macular degeneration.  In fact, the September 
2000 VA examiner specifically opined that it was unlikely 
that the veteran had macular degeneration prior to his 
period of active duty.  Therefore, as the medical evidence 
of record does not amount to clear and unmistakable evidence 
sufficient to rebut the presumption of soundness, it is 
presumed that the veteran was sound when he entered service. 
Id.

Turning to the issue of a nexus between the veteran's 
current disability and service, as stated above, in order to 
grant service connection, there must be competent medical 
evidence of both a current disability and of a relationship 
between that disability and service.  In the veteran's case, 
the record clearly indicates that the veteran has a current 
disability in both eyes in the form of macular degeneration.  
However, there is no medical evidence of record that 
indicates that the veteran's currently shown macular 
degeneration of the eyes is related to service.  Although 
the veteran and his representative have repeatedly argued 
that macular degeneration was noted in the veteran's service 
medical records, the Board points out that macular 
degeneration was noted in the veteran's service medical 
records with regards to the veteran's right eye only.  In 
this regard, the Board points out that the September 2002 VA 
examiner noted that although macular degeneration was 
mentioned in the veteran's service medical records, it was 
not possible that the veteran had macular degeneration in 
his right eye in service that lead to amblyopia.  The 
evidence of record suggests that the veteran did not receive 
treatment for macular degeneration of the right eye until 
many years after his discharge from service.  With regard to 
the left eye, although the veteran currently has macular 
degeneration of the left eye, the service medical records 
are devoid of any reference to complaints, treatment, or 
diagnoses of macular degeneration of the left eye.  In fact, 
there is no indication that the veteran received treatment 
for macular degeneration of the left eye until many years 
after service.

In addition, with regards to both eyes, there is no medical 
opinion of record that links the veteran's current macular 
degeneration of either eye to his period of active duty.  It 
was suggested by at least one medical provider that the 
veteran's current form of macular degeneration is a senile 
type-that is, an age related process.  In addition, the 
September 2000 VA examiner specifically opined that it was 
unlikely that the veteran's macular degeneration manifested 
prior to or during his period of active duty.  This medical 
opinion was based on the medical evidence of record, as well 
as a thorough examination of the veteran.  Therefore, no 
medical opinion has been provided that links the veteran's 
current disability to his period of service.  As such, there 
is no basis for finding that macular degeneration of the 
eyes is attributable to service.

The Board has considered the veteran's statements that his 
current macular degeneration of the eyes is related to 
service.  Nevertheless, it should be pointed out that, while 
the veteran is competent to provide information regarding 
the symptoms he currently experiences and has experienced 
since military service, there is no indication that he is 
competent to comment upon etiology or the time of onset of 
his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the bases on which the RO 
decided the claim and of the elements necessary to be 
granted the benefit sought.  This is evidenced by the rating 
action of October 2000, the statement of the case issued in 
March 2001, and letters dated in March and August 2000 that 
informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence, if 
any, would be obtained by the veteran, and which evidence, if 
any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to 
the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service private treatment 
records.  Moreover, the veteran was afforded a VA 
examination in September 2000.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for macular degeneration of the eyes is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

